DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022 has been entered.

 Response to Arguments
Applicant’s arguments, see p. 15 of the remarks, filed 26 January 2022, with respect to the reference Goa et al. (2016/0374212) teaching a first part that rotates relative to the second part when the first part is depressed in an equivalent axial direction, as failing to teach the claimed locked state when the first part is depressed in the axial direction, have been fully considered and are persuasive.  The rejection of 26 October 2021 has been withdrawn. 


Allowable Subject Matter
Claims 1 – 5, 7 – 9, 11 – 14, 16 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to an electronic device for providing input/output interface comprising first and second projectors respectively arranged in first and second parts connected by a connector mechanism.
i.	Regarding claim 1, the cited prior art fails to singularly or collectively disclose the device wherein a body of the electronic device is divided into a first part and a second part, and the first projector is arranged in the first part and the second projector is arranged in the second part, and wherein the connector mechanism connects the first part and the second part in an axial direction thereof, and is configured such that a position of the first part is locked relative to the second part when the first part is depressed toward the second part in the axial direction, and the first part is enable to rotate relative to the second part when the first part is raised relative to the second part in the axial direction.
Thus, claim 1 is allowed.
ii.	Claims 2 – 5, 7 – 9, 11 – 14 depend from and inherit the limitations of claim 1.
Thus, claims 2 – 5, 7 – 9, 11 – 14 are allowed.
iii.	Regarding claim 16, the cited prior art fails to singularly or collectively disclose the apparatus wherein a body of the input/output apparatus is divided into a first part and a second part, and the first projector is arranged in the first part, and the second projector is arranged in the second part, and wherein the connector mechanism connects the first part and the second part in an axial direction thereof, and is configured such that a position of the first part is locked relative to the second part when the first part is depressed toward the second part in the axial direction of 
Thus, claim 16 is allowed.
iv.	Claims 17, 18 depend from and inherit the limitations of claim 16.
Thus, claims 17, 18 are allowed.
---
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Dalby et al. (2007/0274710) teaches device (Figure 1) first (11) and second (12) body parts displacing relative one another, and locking said relative displacement [0024].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621